Exhibit 10.26

 

SECOND Amendment

to

Loan and security agreement

 

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 25th day of February, 2020, by and among (a) SILICON VALLEY
BANK (“Bank”) and (b) (i) MOTUS GI HOLDINGS, INC., a Delaware corporation
(“Holdings”) and (ii) MOTUS GI, INC., a Delaware corporation (“GI, Inc.”)
(Holdings and GI, Inc. are jointly and severally, individually and collectively,
the “Borrower”).

 

Recitals

 

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of December 13, 2019, as amended by that certain Joinder and First
Amendment to Loan and Security Agreement dated as of February 7, 2020, between
Bank and Borrower (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

 

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

C. Borrower has requested that Bank amend the Loan Agreement to (i) permit
Investments by Borrower in Israeli Subsidiary (as defined below) and (ii) make
certain other revisions to the Loan Agreement as more fully set forth herein.

 

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2. Amendments to Loan Agreement.

 

2.1 Section 13 (Definitions). The definition of “Permitted Indebtedness” set
forth in Section 13.1 of the Loan Agreement is amended by (i) deleting “and” at
the end of subsection (f), (ii) deleting “.” at the end of subsection (g) and
inserting “; and” in lieu thereof, and (iii) inserting the following provision
to appear as a new subsection (h) thereof:

 

“ (h) (i) Indebtedness of any Borrower to any other Borrower, (ii) Indebtedness
of any Borrower to any Subsidiary, or (iii) Indebtedness of any Subsidiary,
including the Israeli Subsidiary (other than a Borrower) to any Borrower or any
other Subsidiary, provided that Indebtedness of any Subsidiary to any Borrower
shall constitute a Permitted Investment.”

 



 

 

 

2.2 Section 13 (Definitions). The definition of “Permitted Investments” set
forth in Section 13.1 of the Loan Agreement is amended by (i) deleting “and” at
the end of subsection (f), (ii) deleting “.” at the end of subsection (g) and
inserting “;” in lieu thereof, and (iii) inserting the following provisions to
appear as a new subsection (h) and (i) thereof:

 

“ (h) Investments by Borrower in Israeli Subsidiary for ordinary course
expenses, so long as (i) an Event of Default does not exist at the time of any
such Investment and would not exist after giving effect to any such Investment,
and (ii) Borrower is in compliance with Section 6.6(a) hereof; and

 

(i) Investments by Borrower in another Borrower.”

 

2.3 Section 13 (Definitions). Section 13.1 of the Loan Agreement is amended by
inserting the following new term and its respective definition to appear
alphabetically therein:

 

“ “Israeli Subsidiary” is Motus GI Medical Technologies, Ltd., an Israeli
corporation.”

 

3. Limitation of Amendments.

 

3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

4. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) Borrower’s payment to Bank of Bank’s legal fees and expenses incurred in
connection with this Amendment.

 

[Signature page follows.]

 



 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed as a sealed instrument under the laws of the Commonwealth of
Massachusetts and delivered as of the date first written above.

 

BANK   BORROWER         SILICON VALLEY BANK   MOTUS GI HOLDINGS, INC.          
By: /s/ Sam Subilia   By: /s/ Timothy P. Moran Name:  Sam Subilia   Name:
Timothy P. Moran Title: Director   Title: Chief Executive Officer              
  MOTUS GI, INC.                 By: /s/ Timothy P. Moran       Name:  Timothy
P. Moran       Title: Chief Executive Officer

 

 

 



 

 